Citation Nr: 0637888	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-44 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound, left shoulder.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The claims of entitlement to an evaluation in excess of 10 
percent for PTSD and entitlement to TDIU are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no showing of hearing loss during service or for 
decades thereafter and the only competent opinion of record 
weighs against a causal link between hearing loss in either 
ear and any incident of service, to include excessive noise 
exposure/acoustic trauma without hearing protection.

2.  The clinical evidence does not reflect that tinnitus was 
present in service or that tinnitus was manifested within one 
year after service, and any current tinnitus has not been 
linked by competent evidence to service or any incident of 
service, to include excessive noise exposure/acoustic trauma 
without hearing protection.

3.  The medical evidence shows moderately severe to severe 
functional disability of Muscle Group IV of the left, 
nondominant, shoulder, with motion of the shoulder to greater 
than shoulder level.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Tinnitus was not incurred in service, nor may an organic 
disease of the nervous system (e.g., tinnitus) be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The criteria for an initial rating in excess of 20 
percent for residuals of a rotator cuff tear of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.73, Diagnostic 
Code 5304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notices of the VCAA in November 2002 (left shoulder), August 
2003 (PTSD); April 2004 (TDIU), and July 2004 (bilateral 
hearing loss and tinnitus).  All of this notice was provided 
prior to the November 2004 rating action.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the VCAA letters, the veteran was specifically informed of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims.  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claims.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not specifically provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection and for an increased evaluation 
for his left shoulder disability, and therefore any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the veteran submitted additional 
evidence to the Board in February 2006 without a waiver of 
initial RO consideration.  The Board has reviewed the 
evidence of record and has determined that the additional 
evidence, consisting of VA records, is relevant to the PTSD 
claim on appeal.  That claim requires a remand for additional 
evidentiary development, as well as a remand for an SSOC 
which includes consideration of the newly submitted evidence.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.

Factual Background

The service medical records reflect that upon the veteran's 
enlistment examination of December 1943, clinical evaluation 
of the ears was normal and hearing was 15/15 bilaterally.  
The records show that in November 1944, the veteran sustained 
a perforating wound of the left upper arm, without nerve or 
vessel injury, caused by small arms fire.  The left arm was 
re-fractured in June 1945 due to a fall.  In January 1945, it 
was determined that the veteran was unfit for further duty 
due to the arm wound and he was discharged in September 1945.  
The records were entirely negative for any complaints, 
treatment or diagnosis relating to hearing loss or tinnitus.  

The veteran's discharge documents show that the veteran 
served as a riflemen, scout, and member of patrol parties in 
enemy territories, and reflect that he received awards and 
decorations including a Combat Infantryman Badge and a Purple 
Heart.  

The veteran was examined by VA in January 1947 at which time 
examination of the ears was normal and hearing acuity was 
ordinary conversation heard at 20 feet. 

Service connection for an injury to muscle group IX due to a 
combat-related gunshot wound of the left shoulder was 
initially established in an October 1945 rating action, at 
which time a 100 percent evaluation was assigned.  As the 
injury improved, a 10 percent evaluation was assigned 
effective from March 1947.

In September 2002, the veteran filed an increased rating 
claim for his left shoulder disorder.  He indicated that he 
was experiencing decreased strength, pain on motion and loss 
of muscle mass.  

Employment absentee records dated from 1972 to 1997 do not 
reflect that the veteran missed work during that period for 
any conditions related to the ears, hearing loss or the left 
shoulder.  

Private medical records dated from 1999 to 2001 as well as VA 
records dated in 2003 and 2003 fail to document any 
complaints treatment or diagnoses related to tinnitus, 
hearing loss.  Strain of the left rotator cuff was noted in a 
February 2003 record.

The veteran underwent a VA examination in April 2003.  
Physical examination revealed that the left shoulder was 
moderately painful on range of motion testing.  Flexion 
was170/180; abduction was 160/180 with some pain; external 
and internal rotation were 80/90.  The diagnoses included 
gunshot wound to the left shoulder with residual scars as 
described and osteoarthritis of the left shoulder.  X-ray 
films revealed a deformity of the left humeral shaft, 
suggestive of an old fracture and mild degenerative changes.  
The examiner opined that it was at least as likely as not 
that there had been a progression in the veteran's residuals 
of a past gunshot wound in the sense that the veteran had 
developed pain and symptoms of arthritis in the left 
shoulder.   

In June 2004, the veteran filed service connection claims for 
hearing loss and (in effect) also for tinnitus.  

Private medical records show that in early May 2004, the 
veteran injured his left arm and shoulder.  X-ray films of 
the left shoulder taken at that time revealed osteoarthritis 
without evidence of fracture or dislocation.  In June 2004, 
an assessment of left shoulder injury superimposed on chronic 
weakness on old gunshot wound was made.  When seen in July 
2004, abduction was limited to 90 degrees and forward flexion 
of the glenohumeral joint was limited to 100 degrees.  An 
assessment of left shoulder sprain with impingement was made.   
A VA examination was conducted in August 2004.  Evaluation of 
the left shoulder revealed that it was painful at rest.  Pain 
was described as a 3 on a scale from 1 to 10, and 6 on a 
scale of 1 to 10 with use.  The left shoulder was described 
as weak and stiff without evidence of swelling, heat, 
redness, instability, giving way or locking.  Easy 
fatigability and lack of endurance were noted.  It was noted 
that the veteran was receiving periodic steroid shots with 
minimal benefit.  The veteran did not describe any flare-ups 
of the left shoulder condition.  There were no episodes of 
dislocation or recurrent subluxation.  Activities of daily 
living were affected to the extent that the left shoulder was 
painful on movement.  Range of motion testing revealed that 
forward elevation and abduction were 100/180, both limited by 
pain at the 100 level.  External and internal rotation were 
80/90, both limited by pain.  It was noted that the veteran 
could not tolerate further passive movements due to pain and 
that repetitive movements of the shoulder caused additional 
pain, weakness, fatigue, and lack of endurance, but with no 
effect on range of motions.  

The examination report further stated that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat or abnormal 
or guarded movement.  It was noted that the shoulder was not 
a weight-bearing joint and that no ankylosis or inflammatory 
arthritis was shown.  The diagnoses included gunshot wound of 
the left shoulder with residual scar, osteoarthritis of the 
left shoulder and rotator cuff syndrome of the left shoulder.  

A VA audio examination was also conducted in August 2004 and 
the claims folder was reviewed.  The veteran reported that he 
first noticed hearing loss 2 to 3 years previously.  He also 
reported experiencing intermittent, bilateral tinnitus 
beginning in approximately 1984.  The history indicated that 
the veteran served in the Army Infantry from 1943 to 1945 as 
a rifleman and a scout.  It was noted that he experienced 
excessive noise for 17 days in combat in France and also 
reported that he was exposed to a German mortar without the 
benefit of hearing protection.  



On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
55
60
LEFT
25
20
25
45
60

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 40 in the right 
ear and 38 in the left ear.  Speech audiometry revealed 
speech recognition was 90 percent bilaterally.  Gently 
sloping to severe sensorineural hearing loss of the right ear 
and sloping to moderately severe hearing loss in the left ear 
was diagnosed.  

On review of the claims folder, the examiner opined that it 
was not at least as likely as not that hearing loss and 
tinnitus were related to the veteran's military experience 
due to the fact that (sustained) noise exposure was only 
experienced for approximately 17 days of combat based on the 
veteran's report; the configuration of his currently 
manifested hearing loss was symmetrical and was not 
consistent with noise-induced hearing loss; the amount of 
high frequency loss was age appropriate and not at all 
excessive; and finally the fact that the veteran did not 
initially notice any hearing loss until approximately 60 
years after service or tinnitus until approximately 40 years 
following service.

The record contains a private medical statement authored by 
Dr. V. in November 2004.  Dr. V. reported that the veteran 
suffered a fall in May 2004, injuring his left shoulder, and 
exacerbating chronic left shoulder pain and left humeral pain 
related to a gunshot wound with a fracture of the middle 
third of the left humerus.  Dr. V. indicated that having 
evaluated the veteran in July and September 2004, range of 
motion testing done at those times revealed abduction limited 
to 90 degrees; forward flexion limited to 100 degrees; 
internal rotation of 60 degrees and external rotation of 40 
degrees.  Dr. V. opined that the veteran's fall superimposed 
on his prior osteoarthritis had resulted in greater 
disability with worsened pain.  It was noted that he was 4 
months post-injury and showing little signs of further 
improvement in his left shoulder pain and range of motion.  

In a November 2004 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus and 
granted an increased evaluation of 20 percent for residuals 
of a gunshot wound of the left shoulder.

Thereafter, in November 2004, a private medical statement 
authored by Dr. S. was received for the record.  Dr. S. 
indicated that the veteran had long-standing difficulty with 
his left shoulder due to a gunshot wound sustained in 1944.  
It was noted that since then the veteran had experienced 
pain, weakness and stiffness in the shoulder, worse recently.  
Dr. S. stated that a recent MRI had revealed an extensive 
tear of the left shoulder rotator cuff.  Early degenerative 
changes were also noted.  Dr. S. opined that the veteran 
would have on-going pain and weakness of the left shoulder 
due to the injury of 1944.  Dr. S. indicated that in view of 
the significant nature of the injury, a 25% impairment rating 
was reasonable.

In an August 205 Statement of the Case, the RO continued the 
assignment of a 20 percent evaluation for the left shoulder 
disability. 

Legal Analysis

	A.  Service Connection - Bilateral Hearing Loss and 
Tinnitus

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain chronic diseases, 
including organic diseases of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran maintains that service connection is warranted 
for bilateral hearing loss and tinnitus.  He reported that 
while in the Army he served as a scout and an automatic 
rifleman for his unit, during which time he was subjected to 
a lot of loud noises on the battle field which affected his 
hearing.

The service medical records are negative for any complaints, 
symptoms, diagnoses, or treatment for hearing loss or 
tinnitus.  There was no examination performed at the time of 
the veteran's separation from service; however, a VA 
examination conducted in 1947 included a normal clinical 
evaluation of the ears and a normal voice hearing test.

Based on the veteran's receipt of a Combat Infantryman Badge 
and a Purple Heart, his participation in combat is 
established, and the Board believes that it is appropriate to 
apply the provisions of 38 U.S.C.A. § 1154(b) in this case.  
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  Specifically, VA regulations provide 
that in the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  

However, the reduced evidentiary burden only applies to the 
question of service incurrence and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In view of the foregoing, there is no dispute that the 
veteran was exposed to excessive noise during service and he 
is competent to state that he noticed some degree of hearing 
loss after service.  The question remains whether a hearing 
loss disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385, can be linked to service by competent 
evidence.

In this appeal, the denial of the veteran's claim for service 
connection for hearing loss and tinnitus is not due to the 
veteran's account of what occurred during service; rather, it 
is based upon the medical evidence including (1) the lack of 
any indications in the service medical records of any hearing 
deficit or tinnitus and the 1947 VA examination which 
revealed no hearing loss or ear abnormality shortly after 
discharge; (2) the absence of medical evidence of any hearing 
loss or tinnitus until more than 50 years after service, and 
(3) the absence of any competent evidence showing a link 
between his current hearing impairment and tinnitus and any 
in-service incident, including acoustic trauma or excessive 
noise exposure; and (4) the only competent opinion that 
addresses the contended causal relationship (made by a VA 
examiner in August 2004), which goes against the claim.

Specifically, as pertains to element (4) a VA audio 
examination was conducted in August 2004, which revealed 
bilateral sensorineural hearing loss meeting the threshold 
level for recognition of a hearing deficit as defined under 
VA regulations, 38 C.F.R. § 3.385 (2006).  The examiner noted 
normal bilateral hearing both on the veteran's December 1943 
induction examination and the evidence shows that it was 
normal as shown by a January 1947 VA examination.  The 
examiner, having reviewed the claims folder, observed that 
the veteran himself did not notice hearing loss until more 
than 55 years after his discharge from service or tinnitus 
until more than 35 years after service.  The examiner opined 
that the veteran's currently manifested hearing loss and 
tinnitus was not related to his military service.  The 
examiner explained that the veteran's audiological test 
results and history of tinnitus were not consistent with 
noise induced hearing loss, but were consistent with and 
appropriate for his age.  Simply put, the examiner concluded 
that there was no etiological relationship between acoustic 
trauma sustained in service and the subsequent development of 
bilateral tinnitus and hearing loss decades later.  There is 
no competent contrary opinion of record.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

While the veteran is competent to state whether he noticed 
some symptoms of tinnitus and hearing loss over the years, he 
is not competent to opine whether he had a hearing loss 
disability at any point in time, as defined by the applicable 
VA regulation.  38 C.F.R. § 3.385 (2006).  That is, the 
veteran is competent to report his symptoms; however, he is 
not a medical professional and his statements do not 
constitute competent medical evidence that a tinnitus or a 
hearing loss disability (within the meaning of 38 C.F.R. § 
3.385) was present during or more proximate to service or is 
otherwise related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

There is no evidence of chronicity or continuity of tinnitus 
or hearing loss in light of the fact that there is no 
competent documented evidence of the claimed bilateral 
hearing loss or tinnitus in 1945 or for more than 55 years 
thereafter.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
As noted previously, at the earliest, veteran's himself did 
not notice hearing loss until 2001 or 2002, more than 55 
years after his discharge from service or tinnitus until 
about 1984, more than 35 years after service.  In this case, 
the medical evidence in the file lacks any indication of 
continuity of symptomatology or of any treatment for hearing 
loss and tinnitus following discharge to 2004.  In essence, 
the veteran's assertions of continuity and chronicity of a 
bilateral hearing loss are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service - in this 
case proximate to the veteran's separation, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against 
the claim.).

The veteran has provided several statements to the effect 
that he sustained significant noise exposure in service 
productive of significant acoustic trauma.  As explained 
herein, the Board does not dispute the veteran's exposure to 
acoustic trauma, particularly in light of the fact that the 
veteran served as a riflemen, scout and member of patrol 
parties in enemy territories, but the fact remains that the 
medical evidence of record does not link his currently 
claimed tinnitus and hearing loss to service.

In summary, the earliest medical evidence shows that the 
veteran did not initially notice symptoms of either tinnitus 
or hearing loss until decades after his discharge from 
service, nor were these conditions initially diagnosed until 
decades after service, and the only competent opinion of 
record weighs against a causal link between such hearing loss 
and any incident of service, to include excessive noise 
exposure without hearing protection.

For the reasons stated above, the Board finds that service 
connection for bilateral tinnitus and hearing loss is not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

        B.  Increased Evaluation- Left Shoulder Gunshot Wound 
Residuals

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The evidence of record reflects that the veteran is right-
handed.  Therefore, his left shoulder is considered his minor 
or non-dominant extremity.  See 38 C.F.R. § 4.69 (2006).  The 
Board notes that scarring of the left shoulder has been 
separately compensated and the veteran has not raised a claim 
for an increased evaluation for scarring nor complained of 
any increased symptomatology pertaining to the scarring; 
accordingly, service-connected left shoulder scarring will 
not be discussed or adjudicated herein.

Under Diagnostic Code 5304, a noncompensable evaluation is 
assigned for slight injury to Muscle Group IV of the non-
dominant arm, which involves the intrinsic muscles of the 
shoulder girdle: the supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis.  Functions of 
Muscle Group IV include stabilization of the shoulder against 
injury in strong movements, holding the head of the humerus 
in socket; abduction; outward rotation and inward rotation of 
the arm.  A 10 percent evaluation is assigned for moderate 
injury of Muscle Group IV of the non-dominant arm, and a 20 
percent evaluation is assigned for moderately severe or 
severe injury of Muscle Group IV of the non-dominant arm.  
This is the maximum evaluation for this muscle group in the 
non-dominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5304.

The veteran is currently assigned a 20 percent evaluation for 
his service-connected left shoulder disability, which is his 
non-dominant upper extremity, under the provisions of 
Diagnostic Code 5304.  Diagnostic Code 5304 involves 
functional impairment of Muscle Group IV of the shoulder, the 
intrinsic muscles of the shoulder girdle, and provides a 
maximum 20 percent evaluation for both moderately severe and 
severe impairment of the non-dominant extremity.  
Accordingly, an increased rating under Diagnostic Code 5304 
is not warranted.

Diagnostic Codes 5301 and 5302, which involve impairment to 
Muscle Groups I and II, extrinsic muscles of the shoulder 
girdle, and Diagnostic Code 5303, which involves Muscle Group 
III, other intrinsic muscles of the shoulder girdle, each 
provide a 30 percent rating for severe impairment of the non-
dominant arm.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301, 
5302, 5303 (2006).  However, the veteran's left shoulder 
disability involves Muscle Group IV and not Muscle Groups I, 
II or III.  In fact, evidence repeatedly reflects that one of 
the primary manifestations of the veteran's left shoulder 
disability is rotator cuff syndrome.  Accordingly, the Board 
concludes that the veteran is not entitled to an evaluation 
in excess of 20 percent for his service-connected left 
shoulder disability under Diagnostic Codes 5301 through 5303.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

38 C.F.R. § 4.55(e) provides that with muscle injuries in the 
same anatomical region that do not act on the same joint, the 
rating for the most severely injured muscle group will be 
elevated from moderate to moderately severe or from 
moderately severe to severe and used as the combined 
evaluation for the affected muscle groups.  In this case, it 
was noted on VA examination in September 2004 that the 
veteran's left shoulder disability was manifested by 
osteoarthritis and rotator cuff syndrome.  However, as the 
veteran is currently receiving the rating assigned for 
moderately severe to severe impairment of the left shoulder 
under Diagnostic Code 5304, this provision does not increase 
his current rating.  38 C.F.R. § 4.55(e) (2006).

With respect to whether a higher evaluation can be assigned 
based on limitation of motion of the left shoulder, the 
evidence does not show that there was limitation of motion of 
the left arm to a point approaching 25 degrees from the side, 
as required for an evaluation in excess of 20 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  In fact, VA 
examination results from August 2004 reveal that the veteran 
had at least 100 degrees of forward flexion of the left 
shoulder and abduction to 100 degrees.  See also 38 C.F.R. § 
4.71, Plate I (2006).  Results referenced by Dr. V. in his 
November 2004 medical statement reveal that the veteran had 
100 degrees of forward flexion of the left shoulder and 
abduction to 90 degrees.  As this medical evidence shows left 
arm motion is to a level far greater than to 25 degrees from 
the side, a 30 percent rating is not warranted for the 
veteran's left shoulder disability under Diagnostic Code 
5201.

The Board has considered whether another diagnostic code 
involving musculoskeletal disability of the shoulder and arm 
is "more appropriate" than the one used by the RO to rate the 
veteran's service-connected left shoulder disorder.  See 
Tedeschi, 7 Vet. App. at 414.  However, since there is no 
evidence of ankylosis (as specifically noted in the August 
2004 VA examination report), or impairment of the humerus, 
clavicle or scapula, an initial rating in excess of 20 
percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5203 (2006).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

Although some pain and weakness of the left shoulder was 
reported on VA examination in August 2004, it was noted that 
this did not cause any additional limitation and did the 
veteran report having any flare-ups.  The only evidence of 
fatigue, lack of endurance, additional pain or weakness was 
shown on repetitive motion.  Otherwise, the examiner 
specifically found that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  While Dr. V. and Dr. S. noted the veteran's 
problems with on-going pain and weakness, such symptoms are 
accounted for in conjunction with the currently assigned 20 
percent evaluation under DC 5304, which recognizes that the 
left shoulder impairment is productive of moderately severe 
to severe impairment.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Consequently, the veteran is 
adequately compensated for his service-connected left 
shoulder disability and a rating in excess of 20 percent is 
not warranted.  Id.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
the Board does not find any evidence of an exceptional 
disability picture.  The evidence does not show that the 
service-connected left shoulder disability "markedly" 
interfered with the veteran's employment prior to retirement.  
Additionally, the evidence does not show that the veteran has 
been frequently hospitalized due to the disability.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

An evaluation in excess of 20 percent for service-connected 
left shoulder disability is denied.

REMAND

The veteran has filed a claim for a disability rating in 
excess of 10 percent for PTSD.  He maintains that this 
condition is more severe than currently evaluated.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Reason for Remand: VA Examination.  Additional evidence has 
been submitted for the record, subsequent to the September 
2004 VA examination and the Statement of the Case issued in 
November 2004, which raises the question as to whether the 
veteran's PTSD has chronically increased in severity.  VA 
medical records added to the record in February 2006 reflect 
that a GAF score of 43 was assigned in May 2005, and that 
subsequently in February 2006, an even lower GAF score of 39 
was assigned.  When the veteran was last examined by VA in 
September 2004, a GAF score of 70 had been assigned.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) [citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 
1994)] (DSM-IV)].  GAF designations or "codes" ranging 
between 71 to 80 reflect that, if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). See DSM-IV at 32.  
GAF codes ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

Initially, the Board notes that the VA records dated in 2005 
and 2006 added to the record in February 2006 did not provide 
a complete assessment and discussion of many of the factors 
used for the evaluation of PTSD for VA rating purposes under 
the currently assigned diagnostic code, 9411.  As such it is 
difficult to determine, upon review of this evidence, whether 
the veteran's PTSD has chronically increased in severity 
warranting an increased evaluation.  Moreover, the most 
recent comprehensive VA PTSD examination was conducted in 
September 2004 and in light of this new evidence, the Board 
believes that an updated VA examination is warranted.

Furthermore, the record reflects that in addition to PTSD, 
alcoholism and depression have also been diagnosed, neither 
of which is service-connected.  The VA examiner in September 
2004 provided some discussion as to which psychiatric 
symptoms are the result of the service-connected PTSD and 
which are the result of other non-service-connected 
disorders, including depression and alcoholism.  The newly 
submitted VA records dated in 2005 and 2006 include no such 
discussion.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(remanding Board's decision where medical evidence did not 
differentiate between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA 
responding to commenters by noting that, when it is not 
possible to separate the effects of conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition).  The Board 
believes that an examination would prove helpful in 
determining whether depression and or alcoholism are part and 
parcel of the veteran's PTSD, and assessing the current level 
of impairment attributable to the service-connected PTSD.

The Board also points out that the additional pertinent 
medical evidence which was received at the Board in February 
2006, after the last adjudication of PTSD in a November 2004 
statement of the case (SSOC), was forwarded without a waiver 
of agency of original jurisdiction adjudication.  The Board 
notes that pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any 
pertinent evidence, not previously reviewed at the RO, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the agency of 
original jurisdiction, unless this procedural right is waived 
by the veteran or his representative.  Therefore, the case 
must be remanded.

Reason for Remand:  Outstanding treatment records.  At this 
point the record contains some of the veteran's VA 
psychiatric/PTSD treatment records dated from April 2005 to 
February 2006, and it appears that he is receiving on-going 
treatment from VA.  In order to ensure a complete evidentiary 
record, VA psychiatric/PTSD treatment records dated from 
January 2005 to the present time will be requested.   

Thus, given these evidentiary inadequacies as well as the 
need to give the veteran appropriate notice of the 
information and evidence needed to substantiate his claim, 
the Board concludes that a remand is required.  Inasmuch as 
the resolution of the veteran's increased rating claim for 
PTSD may have an impact on his TDIU claim, the Board finds 
that these issues are inextricably intertwined.  As such, a 
decision on the TDIU claim must be deferred until after the 
additional development on the PTSD claim has been completed.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO is requested to issue a letter 
to the veteran informing him of the 
information and evidence needed to 
substantiate his appeal for an increased 
rating for service-connected PTSD, 
currently rated as 10 percent disabling.  
Please tell him what information or 
evidence he is expected to provide and 
what information or evidence VA will 
obtain for him in this regard.

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since January 2005.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any private medical 
records.

Regardless of the veteran's response, the 
RO is requested to obtain all VA 
psychiatric/PTSD treatment records dated 
from January 2005 to the present time.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Only after the development requested 
in paragraphs 1 through 4 is completed, 
VBA AMC should schedule the veteran for a 
VA Mental Disorders/PTSD examination in 
order to evaluate the level of impairment 
resulting from PTSD.  The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed. 

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multiaxial 
diagnosis identifying all current mental 
disorders, and assign a numerical score 
from the GAF scale both currently and for 
the past year.  Upon examination of the 
veteran, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the veteran's 
PTSD.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

In particular, if the examiner determines 
other psychiatric disorders are present 
accounting for some of the veteran's 
psychiatric impairment (particularly the 
previously diagnosed depression and 
alcoholism), then the examiner must 
state: (a) whether these conditions 
(either) are likely part and parcel of 
the service-connected PTSD or are 
separate conditions not related to 
military service, and (b) if either or 
both is/are a separate condition, which 
portion of the veteran's 
symptoms/impairment are attributable to 
the non service-connected condition 
versus the PTSD.  If the symptoms cannot 
be differentiated, the examiner should so 
state in the report.

6.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for a rating in 
excess of 10 percent disabling for PTSD, 
to include consideration of the evidence 
submitted in February 2006 and a VA 
examination report (pursuant to the VA 
examination requested herein).  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.

9.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the TDIU claim in 
light of any additional evidence added to 
the records assembled for appellate 
review.  However, no determination should 
be made regarding the TDIU claim until 
after resolution of the PTSD claim.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


